Exhibit PLAN OF REORGANIZATION THIS AGREEMENT made as of this 14th day of January, 2008, among ENB FINANCIAL CORP, a Pennsylvania business corporation (the "Holding Company"), THE EPHRATA NATIONAL BANK, Ephrata, Pennsylvania, a national banking association (the "Bank"), and THE EPHRATA INTERIM NATIONAL BANK (In Organization), a national banking association and a subsidiary of the Holding Company (the "Interim Bank"), WITNESSETH: WHEREAS, the Holding Company, the Bank, and the Interim Bank desire to effect the formation of a bank holding company whereby Bank and the Interim Bank will be merged, the surviving bank will become a wholly-owned subsidiary of the Holding Company, and the present shareholders of the Bank (except for those who perfect dissenters' rights) will become shareholders of the Holding Company on the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein and intending to be legally bound hereby, the parties agree as follows: SECTION 1.
